Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-12 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the element “each including an explanatory variable and an objective variable” that fails to provide sufficient antecedent basis, hence renders the claim indefinite. It is unclear which elements previously recited that “each” is being referred back.
Claim 1 recites the following underling limitation “the learned model storage unit being configured to store the plurality of the learned models, each for each of a plurality of life expectancy patterns that each of a plurality of the tools has” that is grammatically unclear or incomplete due to an omission of essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. A review of the specification, shows possible missing elements to help clarify the claimed subject matter as follows: 
[0022] The learning processing device 20 is configured to generate a learned model for predicting the life expectancy of the tool T by applying machine learning based on the state data detected by the detector 13. In particular, the learning processing device 20 is configured to generate a learned model for each of a plurality of life expectancy patterns of each of a plurality of tools T. That is, the learning processing device 20 is configured to generate a plurality of learned models for each of the plurality of tools T, defining that each of the plurality of tools T has different life time.

[0023] For example, in the learning processing device 20, a plurality of learned models are generated by generating one learned model for each tool T among the plurality of tools T of the same type. That is, the learning processing device 20 generates a learned model for each of the plurality of life expectancy patterns by generating a learned model for each of the individual tools T assuming or defining that the life expectancy patterns of the individual tools T, even if the tools T are of the same type, are all different from each other.
 
	Claims 2-12 each recites the following underlining element “The life expectancy prediction system for a target tool according to claim” that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claims 2-12 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishigure et al. (JP 2019-82836, Published on May 30, 2019).
With respect to claim 1, Ishigure teaches a life expectancy prediction system for a target tool (fig. 1) comprising: 
a processing machine body (body of machine tool 1, fig.1) configured to machine a workpiece using a tool (machine workpieces W and spindle device 14 with tools 15, fig.1 and p.3); 
a detector (various detectors 23a-24c of machine tool 1, fig.2) configured to detect an observable state in the processing machine body during machining of the workpiece and to obtain data including the observable state as a state data (detects drive current and axial positions in the processing machine body of machine tool 1, p.3, including outside air temperature, p.3); 
a learned model storage unit (model storage unit 37, fig.3) configured to store a plurality of learned models generated by executing machine learning using a plurality of training datasets (store plural types of operation models with four or more variables, p.6-7), each including an explanatory variable and an objective variable (multiple types of variables, p.6, e.g. use time of tool 15, number of processed workpieces W, when tool 15 is replaced with new one, when the use time of tool 15 is reset, start of use of the tool 16, torque of the motor, vibration of the spindle device 14, the processing conditions, material of the workpiece W, p.6), the explanatory variable being the state data (variables such as torque of the motor, vibration of the spindle device 14, the processing conditions, material of the workpiece W, p.6) and the objective variable being a number of first remaining machining times based on a number of first machining times for which the tool had machined the workpiece until the tool has failed (use time of tool 15, number of processed workpieces W, when tool 15 is replaced with new one, when the use time of tool 15 is reset, start of use of the tool 16, p.6; the calculation model predicts the level corresponding to the remaining use time based on the first processing information, and the actual remaining use time of the tool 15 matches the predicted remaining use time based on the first processing information, p.6), the learned model storage unit being configured to store the plurality of the learned models, each for each of a plurality of life expectancy patterns that each of a plurality of the tools has (store plural types of operation models with four or more variables, p.6-7, predicting the presence or absence of the end of the life of the tool 15 and the remaining use time until the end of the life of the tool 15; predict the remaining use time itself until the end of the life, or may determine the corresponding level from among a plurality of levels corresponding to the predicted remaining use time, p.6); and 
a remaining machining times prediction unit (a tool life prediction device 50, fig.3) configured to: 
select, based on the state data, one learned model out of the plurality of learned models (first prediction unit 39 of tool life prediction device 50 selects one type of operation model from among plurality of operation models, p.8); and 
predict a number of second remaining machining times based on a number of second machining times for which the target tool is predicted to be able to machine the workpiece until the target tool fails, using the one learned model and the state data (the first prediction unit 39 determines the level of the second tool at each time or each moment and determines the presence or absence of the end of the life of the second tool based on the behavior of the level of the second tool, p.8, predicts the end of the life of the second tool based on the number or frequency at which the determined level is determined to be the level (level 1) that minimizes the remaining use time, p.8, the second prediction unit 43 of tool life prediction device 50 predicts the time in which each tool 15 is used in the machining program, predicts the time in which each tool 15 is used based on the distance of the machining path by each tool 15 and the moving speed of each tool 15 during machining, p.9).

With respect to claim 7, Ishigure teaches wherein the plurality of learned models are generated by generating one learned model for one tool among a plurality of tools of same type, and wherein the learned model storage unit is configured to store the plurality of learned models for each of the plurality of life expectancy patterns of the plurality of tools of the same type, defining that the plurality of life expectancy patterns of the plurality of tools of the same type are different to each other (p.6-7).   
  
With respect to claim 8, Ishigure teaches wherein the processing machine body is configured to cut or grind the workpiece using a rotary tool (fig.1, p.3), and wherein the state data includes drive load data of a motor configured to rotationally drive the rotary tool (p.3).  
With respect to claim 9, Ishigure teaches wherein the processing machine body is configured to cut or grind the workpiece while rotating the workpiece using the rotary tool (p.3), and wherein the state data further includes drive load data of another motor configured to rotationally drive the workpiece (p.3).  

With respect to claim 10, Ishigure teaches further comprising: a display device configured to display the number of second remaining machining times which has been predicted (display device 27, p.4).  
With respect to claim 11, Ishigure teaches wherein the display device is configured to further display the learned model used for predicting the number of second remaining machining times out of the plurality of learned models (p.8).  

With respect to claim 12, Ishigure teaches further comprising: a model generation unit configured to generate the plurality of learned models for each of the plurality of life expectancy patterns by executing machine learning using the plurality of training datasets including the explanatory variable and the objective variable (p.7).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome all above rejections and further rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claim 2/1, wherein the remaining machining times prediction unit is configured to: acquire, for the target tool, the state data of a last plurality of times of machining of the workpiece and information indicative of an actual number of actual machining times by the target tool, the actual number being equal to a number of the last plurality of times of machining; and select the one learned model based on the state data and the information.  
With respect to claim 3/2/1, wherein the remaining machining times prediction unit is configured to: compare a first transition of the state data as the actual number of actual  machining times by the target tool increases with a second transition of the state data as a number of machining times by the tool increases in the plurality of training datasets; select, based on the comparison, the one learned model generated with one training dataset having the second transition of the state data, the second transition having a highest degree of similarity to the first transition, among the plurality of training datasets; and predict the number of second remaining machining times using the one learned model and the state data.  
With respect to claim 4/3/2/1, wherein the first transition is a transition of a plurality of feature values of the state data as the actual number of actual machining times increases and the second transition is a transition of a plurality of feature values of the state data as the number of machining times increases in the training dataset.   
With respect to claim 5/4/3/2/1, wherein, in a feature value space that represents the feature value as a dimension element, it is determined that a degree of similarity is higher as a value corresponding to a distance in the feature value space is smaller by comparing a combination of the plurality of feature values of the state data as the number of machining times in the training dataset increases with a combination of the plurality of feature values of the state data as the actual number of actual machining times increases.  
With respect to claim 6/5/4/3/2/1, wherein the degree of similarity is determined using any one of a Euclidean distance, a Mahalanobis distance, a Manhattan distance, and a Chebyshev distance.  

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Tsunoda et al. (US 2020/0279158) and Kubo (US 2019/0369598).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   October 21, 2022